757 So. 2d 1218 (2000)
James Ronald SWINNEY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-4808.
District Court of Appeal of Florida, Second District.
March 24, 2000.
Rehearing Denied April 28, 2000.
PER CURIAM.
James Ronald Swinney appeals the dismissal of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm. Any complaint Swinney may have about how the Department of Corrections interprets his sentences must be addressed through administrative proceedings and, if necessary, by petition for writ of mandamus filed in the circuit court in the county in which he is incarcerated. See Newsome v. Singletary, 637 So. 2d 9 (Fla. 2d DCA 1994); *1219 Killings v. State, 567 So. 2d 60 (Fla. 4th DCA 1990).
Affirmed.
CAMPBELL, A.C.J., and FULMER and STRINGER, JJ., Concur.